       3:18-cv-03106-JFA           Date Filed 11/16/18        Entry Number 1         Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
            DISTRICT OF SOUTH CAROLINA, COLUMBIA DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,                   : Civil No.: 3:18-3106-JFA
                                            :
                  Plaintiff,                :
                                            :
                          v.                : COMPLAINT
                                            :
TOWN OF IRMO, SOUTH CAROLINA,               :
                                            :
                  Defendant.                :
______________________________________________________________________________

        The United States of America alleges as follows:

                                    NATURE OF THE ACTION

        1.      The United States brings this action to enforce the provisions of Title VIII of the

Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.

§§ 3601-3619 (“Fair Housing Act”). The United States brings this action on behalf of Patricia

Witt pursuant to 42 U.S.C. § 3614(b)(1)(A).

                                   JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345, and

42 U.S.C. § 3614(b)(1)(A).

        3.      Venue is proper under 28 U.S.C. § 1391(b) because the actions or omissions giving

rise to the United States’ allegations occurred in this District, the Defendant is located in this

District, and the property that is the subject of this suit is located in this District.

                        DEFENDANT AND THE SUBJECT PROPERTY

        4.      Defendant Town of Irmo (“Town”) is a political and geographical subdivision of

the State of South Carolina. The Town is located in Lexington and Richland Counties and operates

under a council form of municipal government.
       3:18-cv-03106-JFA         Date Filed 11/16/18       Entry Number 1        Page 2 of 8




       5.        The Town Council (“Council”) is the governing body of the Town. The Council

consists of the mayor and four elected council members. Pursuant to the authority granted by the

State of South Carolina, the Council exercises zoning authority over the land within its borders.

       6.       The Council enacted the zoning regulations for the Town, which are set forth in the

zoning ordinance. The Council has the authority to amend the zoning ordinance.

       7.       The zoning ordinance established a Zoning Board of Adjustment (“Zoning Board”),

which operates as a quasi-judicial body that hears appeals from the decisions of the zoning

administrator, requests for variances, and requests for special exceptions to the zoning ordinance.

The Zoning Board has five members who are appointed by the Council.

       8.       Under South Carolina Code Section 6-29-800, the Council has the authority to pass

an ordinance to permit a variance for a use of land, a building, or a structure that is otherwise

prohibited by the zoning ordinance.

       9.       The property that is the subject of this suit (“subject property”) is located at 213

Minehead Road in Irmo, South Carolina. The subject property is within the boundaries of the

Town and it is subject to the zoning ordinance established by the Council and enforced by the

Zoning Board.

       10.      The subject property is a “dwelling” within the meaning of the Fair Housing Act,

42 U.S.C. § 3602(b).

                                   FACTUAL ALLEGATIONS

       11.      Patricia Witt is a resident of the Town. At all times relevant to this action, Ms. Witt

owned and resided at the subject property.




                                                  2
       3:18-cv-03106-JFA        Date Filed 11/16/18      Entry Number 1        Page 3 of 8




       12.     Ms. Witt is a person with a disability1 as defined by the Fair Housing Act. 42

U.S.C. § 3602(h). Ms. Witt has a mobility impairment resulting from four hip surgeries. Her

disability is permanent.

       13.     Ms. Witt is substantially limited in one or more major life activities. She has

difficulty walking and performing certain manual tasks. She has an impaired ability to climb stairs.

She has difficulty getting in and out of her car. She has difficulty walking on wet, slippery

surfaces, and stepping over objects.

       14.     In the fall of 2016, Ms. Witt fell four times on the concrete driveway of the subject

property, and she sought to build a carport that would protect her driveway and the mobility ramp

that she uses as a means of ingress and egress from the subject property.

       15.     The contractor Ms. Witt hired surveyed the subject property and suggested that Ms.

Witt install a 24-foot long carport. Five feet of the carport would attach to the subject property

and include gutters and a downspout. The remaining 19 feet would extend in front of the subject

property. This extension would protect the mobility ramp, Ms. Witt’s vehicle, and a portion of her

concrete driveway during inclement weather.

       16.     In November 2016, Ms. Witt applied for a zoning permit, but the permit was denied

by the zoning administrator because “the carport would extend in front of the main dwelling” in

violation of Section 7-7.2 of the zoning ordinance. The carport did not violate any other provisions

of the zoning ordinance.




1
 The term “disability” is synonymous with the term “handicap” as defined in 42 U.S.C. §
3602(h). The United States used the term “disability” throughout this document, except where
quoting a witness’s or entity’s use of another term.


                                                 3
       3:18-cv-03106-JFA        Date Filed 11/16/18      Entry Number 1        Page 4 of 8




       17.      In December 2016, Ms. Witt applied for a zoning variance, and she stated on the

application: “I am handicapped (4 hip surgeries in 1 yr.) [and] need a knee replacement, driveway

is slippery when wet. I must use a ramp from driveway to get to my house. [I] use a walker and

cane. Have had several falls on slippery pavement. … [I] want my ramp to be covered and stay

dry during rain and snow.”

       18.      On December 12, 2016, the Zoning Board met to consider Ms. Witt’s request for a

zoning variance. The Zoning Board allowed Ms. Witt to speak from her seat because of her

disability. Ms. Witt described her medical history and identified herself as “handicapped.” She

told the Zoning Board that she uses a cane or a walker and explained that she has had four falls in

her driveway and that she needed the carport to provide protection in inclement weather and

prevent future falls. Ms. Witt asked the Zoning Board to “make an exception because I’m

handicapped.”

       19.      Ms. Witt’s contractor also spoke to the Zoning Board. He said that the proposed

carport needed to extend in front of the subject property because the side yard had several large

oak trees, a 15-foot long and three-foot high retaining wall, fencing and landscaping that would

have to be removed to build the carport as specified by the zoning ordinance. He also explained

that the rear yard would need to be leveled and the concrete driveway would need to be extended.

He said that these changes would cost Ms. Witt several thousand dollars. He specifically asked

for an “exception” to the zoning ordinance because of Ms. Witt’s disability.

       20.      One board member said that the Zoning Board could not grant Ms. Witt’s request

for a variance because a variance must be “based on the uniqueness … of the property and not the

property owner.”



                                                4
       3:18-cv-03106-JFA         Date Filed 11/16/18      Entry Number 1        Page 5 of 8




       21.     Another board member asked the town administrator, Bob Brown, if “there [was]

anything in the ordinance that allows for anyone to have an exception due to medical necessity?”

Mr. Brown said there was not.

       22.     The Zoning Board voted, 3-1, to deny Ms. Witt’s variance application.

       23.     On February 7, 2017, Ms. Witt spoke during the public presentation portion of the

Council meeting and requested that the Council recommend approval of her variance application.

Ms. Witt told the Council that she was entitled to the variance under the Fair Housing Act because

she was permanently disabled. She showed pictures of the injuries she sustained in her most recent

fall, and she explained that she needed the carport to keep her ramp dry and prevent future falls.

She explained that she feared having a fall from which she would not be able to recover.

       24.     Neither the Zoning Board nor the Council inquired about or requested any medical

documentation from Ms. Witt concerning her disability.

       25.     During her testimony before the Council, Ms. Witt said there were two homes in

her neighborhood with carports that extend in front of the primary dwelling. She said those

carports had been there for many years.

       26.     The Council took no action on Ms. Witt’s variance request. On the evening of

February 7, 2017, however, the town administrator, Mr. Brown, emailed the code enforcement

officer and directed him to issue citations to the properties that Ms. Witt had identified during the

meeting. He also instructed the officer to locate and cite other carport violations. On February 8,

the code enforcement officer issued abatement notices to the residents whose carports were in

violation of Section 7-7.2.




                                                 5
         3:18-cv-03106-JFA         Date Filed 11/16/18      Entry Number 1        Page 6 of 8




                                  HUD COMPLAINT AND REFERRAL

         27.      On January 10, 2017, Ms. Witt filed a timely complaint with the Department of

Housing and Urban Development (“HUD”) alleging that the Town violated the Fair Housing Act

by discriminating against her because of disability.

         28.      Pursuant to the requirements of 42 U.S.C §§ 3610(a) and (b), the Secretary of HUD

(“the Secretary”) conducted and completed an investigation of the complaint filed by Ms. Witt,

attempted conciliation without success, and prepared a final investigative report. Based on the

information gathered in the investigation, the Secretary, pursuant to 42 U.S.C. § 3610(g)(2)(C),

referred the matter to the Attorney General for enforcement.

                               FAIR HOUSING ACT VIOLATIONS

         29.      Plaintiff realleges and incorporates by reference herein the allegations described

above.

         30.      By the conduct described in the foregoing paragraphs, the Defendant has:

               a. Discriminated in the terms, conditions, or privileges of the sale or rental of a

                  dwelling, or in the provision of services or facilities in connection with such

                  dwelling, because of disability, in violation of 42 U.S.C. § 3604(f)(2);

               b. Refused to permit an individual with a disability, at her own expense, to make

                  reasonable modifications to existing premises, when such modifications may be

                  necessary to afford that person full enjoyment of the premises, in violation of 42

                  U.S.C. § 3604(f)(3(A); and

               c. Refused to make reasonable accommodations in the Town’s rules, policies,

                  practices, or services, when such accommodations may have been necessary to



                                                    6
       3:18-cv-03106-JFA          Date Filed 11/16/18      Entry Number 1       Page 7 of 8




                afford an individual with a disability an equal opportunity to use and enjoy a

                dwelling, in violation of 42 U.S.C. § 3604(f)(3)(B).

       31.      The Defendant’s conduct constitutes a discriminatory housing practice, in violation

of 42 U.S.C. § 3614(b).

       32.      Patricia Witt is an “aggrieved person,” as defined in 42 U.S.C. § 3602(i), and has

suffered damages as a result of the Defendant’s conduct described above.

       33.      The Defendant’s discriminatory conduct described above was intentional, willful,

and taken in disregard for the rights of Ms. Witt.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States prays that the Court enter an ORDER that:

       1.       Declares that the Defendant’s actions, policies, and practices, as alleged herein,

violate the Fair Housing Act;

       2.       Enjoins the Defendant, its officers, employees, agents, successors, and all other

persons in active concert or participation with any of them, from:

             a. Discriminating because of a disability, including failing to grant a reasonable

                accommodation or refusing to permit a reasonable modification, in violation of the

                Fair Housing Act;

             b. Failing or refusing to take such affirmative steps as may be necessary to restore, as

                nearly as practicable, Ms. Witt and other persons aggrieved by the Defendant’s

                unlawful practices, to the position they would have been in but for the

                discriminatory conduct;




                                                  7
       3:18-cv-03106-JFA        Date Filed 11/16/18       Entry Number 1         Page 8 of 8




            c. Failing or refusing to take such affirmative steps as may be necessary to prevent

               recurrence of any discriminatory conduct in the future and to eliminate, to the extent

               practicable, the effects of the Defendant’s unlawful practices;

       3.      Awards monetary damages to Patricia Witt under 42 U.S.C. § 3614(d)(1)(B); and

       4.      Assesses a civil penalty against the Defendant to vindicate the public interest under

42 U.S.C. § 3614(d)(1)(C).

       The United States further prays for such additional relief as the interests of justice may

require.

Dated: November 16, 2018
                                              Respectfully submitted,

                                              MATTHEW G. WHITAKER
                                              Acting Attorney General

SHERRI A. LYDON                               ERIC S. DREIBAND
United States Attorney                        Assistant Attorney General
District of South Carolina                    Civil Rights Division

                                              SAMEENA SHINA MAJEED
                                              Chief, Housing and Civil Enforcement Section

s/Robert M. Sneed
BARBARA M. BOWENS (#4004)                     MICHAEL S. MAURER
ROBERT M. SNEED (#07437)                      Deputy Chief
Assistant United States Attorneys             MICHELLE A. MCLEOD
United States Attorney’s Office               Trial Attorney
Wells Fargo Building                          United States Department of Justice
District of South Carolina                    Civil Rights Division
1441 Main Street, Suite 500                   Housing and Civil Enforcement Section
Columbia, South Carolina 29201                950 Pennsylvania Avenue, NW – NWB 7091
Tel.: (803) 929-3000                          Washington, D.C. 20530
Fax: (803) 254-2912                           Tel: (202) 305-0115
barbara.bowens@usdoj.gov                      Fax: (202) 514-1116
robert.sneed@usdoj.gov                        michelle.mcleod@usdoj.gov

                                              Attorneys for the United States


                                                 8
